



Exhibit 10.3


AMENDED AND RESTATED RETENTION AGREEMENT
This Amended and Restated Retention Agreement (the “Agreement”) is entered into
by and between Nooshin Hussainy (the “Executive”) and Obalon Therapeutics, Inc.,
a Delaware corporation (the “Company”), effective as of June 9, 2020 (the
“Effective Date”). This Agreement amends and restates in its entirety that
certain Retention Agreement, dated as of October 10, 2016, by and between the
Executive and the Company (the “Original Agreement”). The Executive agrees that,
as of the Effective Date, the Original Agreement shall be terminated and of no
further force or effect and shall be superseded by this Agreement.
1.
Term of Agreement. This Agreement shall terminate on the date the Company has
met all of its obligations under this Agreement following the consummation of
the Change in Control (the “Closing”).



2.
Change in Control. If Executive remains in continuous employment with the
Company until immediately prior to the Closing then, upon the Closing, subject
to (i) Executive’s satisfaction of the Release Conditions, (ii) Executive’s
continued compliance with the terms and conditions of Section 4 of this
Agreement, and (iii) Sections 7 and 8 below, Executive will be entitled to the
following benefits:

(a)
Bonus Payment. The Company shall pay the Executive $250,000. Such payment shall
be paid in a cash lump sum payment in accordance with the Company’s standard
payroll procedures, which payment will be made within thirty (30) days following
the Closing.



(b)
Equity. Each of Executive’s then-outstanding Equity Awards that vest based
solely on the passage of time shall accelerate and become vested and exercisable
as to 100% of the then unvested shares subject to the Equity Award. “Equity
Awards” means all options to purchase shares of Company common stock, as well as
any and all other stock-based awards granted to the Executive, including but not
limited to stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights. Subject to Section 3, the accelerated vesting described
above shall be effective as of immediately prior to the Closing. For clarity,
any Equity Awards that vest only upon satisfaction of performance criteria
(“Performance Equity Awards”) shall continue to be governed by the vesting and
acceleration provisions contained in the grant agreements for such Performance
Equity Awards.



3.
General Release. Any other provision of this Agreement notwithstanding, the
benefits under Section 2 shall not apply unless the Executive (i) has executed a
general release (in substantially the form attached hereto as Exhibit A) of all
known and unknown claims that he or she may then have against the Company or
persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims. The release must be in the form prescribed by the Company,
without alterations (this document effecting the foregoing, the “Release”). The
Company will deliver the form of Release to the Executive within twenty-one (21)
days after the Closing. The Executive must execute and return, and if
applicable, not revoke, the Release within the time period specified in the
form.



4.
Covenants.



(a)
Non-Competition. The Executive agrees that, during his or her employment with
the Company, he or she shall not engage in any other employment, consulting or
other business






--------------------------------------------------------------------------------





activity (whether full-time or part-time) that would create a conflict of
interest with the Company.


(b)
Cooperation and Non-Disparagement. The Executive agrees that, during the six
(6)-month period following his or her cessation of employment, he or she shall
cooperate with the Company in every reasonable respect and shall use his or her
best efforts to assist the Company with the transition of Executive’s duties to
his or her successor. The Executive further agrees that, during this six
(6)-month period, he or she shall not in any way or by any means disparage the
Company, the members of the Company’s Board of Directors or the Company’s
officers and employees.



5.
Definitions.



(a)
“Change in Control” means a “Corporate Transaction,” as such term is defined in
the Company’s 2016 Equity Incentive Plan, as may be amended from time to time,
provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5).



(b)
“Code” means the Internal Revenue Code of 1986, as amended.



(c)
“Release Conditions” mean the following conditions: (i) Company has received the
Executive’s executed Release in substantially the form attached hereto as
Exhibit A, and (ii) any rescission period applicable to the Executive’s executed
Release has expired.



6.
Successors.



(a)
Company’s Successors. The Company shall require any successor (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets,
by an agreement in substance and form satisfactory to the Executive, to assume
this Agreement and to agree expressly to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets or
which becomes bound by this Agreement by operation of law.



(b)
Executive’s Successors. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



7.
Golden Parachute Taxes.



(a)
Best After-Tax Result. In the event that any payment or benefit received or to
be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 8, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in no portion of such
Payments being subject to






--------------------------------------------------------------------------------





the Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking
into account the applicable federal, state, local and foreign income, employment
and other taxes and the Excise Tax (including, without limitation, any interest
or penalties on such taxes), results in the receipt by Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made by independent tax counsel designated by the Company and reasonably
acceptable to Executive (“Independent Tax Counsel”), whose determination shall
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required under this Section, Independent Tax
Counsel may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code; provided that Independent Tax
Counsel shall assume that Executive pays all taxes at the highest marginal rate.
The Company and Executive shall furnish to Independent Tax Counsel such
information and documents as Independent Tax Counsel may reasonably request in
order to make a determination under this Section. The Company shall bear all
costs that Independent Tax Counsel may reasonably incur in connection with any
calculations contemplated by this Section. In the event that Section 7(a)(ii)(B)
above applies, then based on the information provided to Executive and the
Company by Independent Tax Counsel, Executive may, in Executive’s sole
discretion and within thirty (30) days of the date on which Executive is
provided with the information prepared by Independent Tax Counsel, determine
which and how much of the Payments (including the accelerated vesting of equity
compensation awards) to be otherwise received by Executive shall be eliminated
or reduced (as long as after such determination the value (as calculated by
Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to Executive equals
the Reduced Amount). If the Internal Revenue Service (the “IRS”) determines that
any Payment is subject to the Excise Tax, then Section 7(b) hereof shall apply,
and the enforcement of Section 7(b) shall be the exclusive remedy to the
Company.


(b)
Adjustments. If, notwithstanding any reduction described in Section 7(a) hereof
(or in the absence of any such reduction), the IRS determines that Executive is
liable for the Excise Tax as a result of the receipt of one or more Payments,
then Executive shall be obligated to surrender or pay back to the Company,
within one-hundred twenty (120) days after a final IRS determination, an amount
of such payments or benefits equal to the “Repayment Amount.” The Repayment
Amount with respect to such Payments shall be the smallest such amount, if any,
as shall be required to be surrendered or paid to the Company so that
Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
7(b), Executive shall pay the Excise Tax.



8.
Miscellaneous Provisions.



(a)
Section 409A. To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s






--------------------------------------------------------------------------------





termination of employment with Company constitute deferred compensation subject
to Section 409A of the Code and (ii) Executive is deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (A) the expiration of the six (6)-month period measured from the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code); or (B) the date of Executive’s death following such “separation from
service”; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period in the absence
of this paragraph shall be paid to Executive or Executive’s beneficiary in one
lump sum (without interest). To the extent that any provision of this Agreement
is ambiguous as to its exemption or compliance with Section 409A, the provision
will be read in such a manner so that all payments hereunder are exempt from
Section 409A to the maximum permissible extent, and for any payments where such
construction is not tenable, that those payments comply with Section 409A to the
maximum permissible extent. To the extent any payment under this Agreement may
be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.


(b)
Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements on change in control under
any agreement governing Equity Awards, severance and salary continuation
arrangements, programs and plans which were previously offered, or may be
offered on the Effective Date or thereafter, by the Company to the Executive,
including change in control severance arrangements and vesting acceleration
arrangements pursuant to an agreement governing Equity Awards, employment
agreement or offer letter, including the Original Agreement, and Executive
hereby waives Executive’s rights to such other benefits. In no event shall any
individual receive cash severance benefits under both this Agreement and any
other vesting acceleration arrangement, severance pay or salary continuation
program, plan or other arrangement with the Company.



(c)
Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Diego County, and conducted by Judicial Arbitration & Mediation Services, Inc.
(“JAMS”) under its then-existing employment rules and procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon Executive’s request, as the exclusive remedy
for resolving any and all such disputes. Nothing in this section, however, is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Each
party to an arbitration or litigation hereunder shall be responsible for the
payment of its own attorneys’ fees. EXECUTIVE AND THE COMPANY UNDERSTAND THAT BY
AGREEING TO ARBITRATE ANY ARBITRATION CLAIM, THEY WILL NOT HAVE






--------------------------------------------------------------------------------





THE RIGHT TO HAVE ANY ARBITRATION CLAIM DECIDED BY A JURY OR A COURT, BUT SHALL
INSTEAD HAVE ANY ARBITRATION CLAIM DECIDED THROUGH ARBITRATION. EXECUTIVE AND
THE COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT TO BRING CLAIMS COVERED BY
THIS AGREEMENT OTHER THAN IN THEIR INDIVIDUAL CAPACITIES. EXCEPT AS MAY BE
PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY TO ASSERT CLAIMS AS A
PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.


(d)
Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.



(e)
Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



(f)
Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.



(g)
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.



(h)
No Retention Rights. Nothing in this Agreement shall confer upon the Executive
any right to continue in service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or any
subsidiary of the Company or of the Executive, which rights are hereby expressly
reserved by each, to terminate his or her service at any time and for any
reason, or no reason, with or without cause.



(i)
Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).



(j)
Survival. Section 4 (Covenants), Section 6 (Successors), Section 7 (Golden
Parachute Taxes), Section 8(c) (Dispute Resolution) and Section 8(k)
(Exceptions) hereof shall survive any termination of this Agreement and shall
continue in effect.



(k)
Exceptions. Notwithstanding anything in this Agreement or the Release to the
contrary, nothing contained in this Agreement or the Release shall prohibit
Executive from (i) filing a charge with, reporting possible violations of
federal law or regulation to, participating in any






--------------------------------------------------------------------------------





investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation and/or (ii) communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal, state or local government regulator (including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice) for the purpose
of reporting or investigating a suspected violation of law, or from providing
such information to Executive’s attorney or in a sealed complaint or other
document filed in a lawsuit or other governmental proceeding. Pursuant to 18 USC
Section 1833(b), Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


EXECUTIVE
 
OBALON THERAPEUTICS, INC.
 
 
 
Nooshin Hussainy
 
By: Raymond Dittamore
Title: Director














--------------------------------------------------------------------------------







Exhibit A


GENERAL RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE
This General Release of All Claims and Covenant Not to Sue (the “Release”) is
entered into between Nooshin Hussainy (“Executive”) and Obalon Therapeutics,
Inc. (the “Company”) (collectively, “the parties”).
WHEREAS, on June 9, 2020, Executive and the Company entered into an Amended and
Restated Retention Agreement (the “Retention Agreement,” to which this Release
is attached as Exhibit A); and
WHEREAS, this agreement serves as the Release, pursuant to the Retention
Agreement.
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Release.
1.Consideration: In exchange for Executive’s agreement to this Release and his
or her other promises in the Retention Agreement and herein, and pursuant to the
Retention Agreement, the Company agrees to provide Executive with the
consideration set forth in Section 2 of the Retention Agreement. By signing
below, Executive acknowledges that he or she is receiving the consideration in
exchange for waiving his or her rights to claims referred to in this Release.


2.General Release and Waiver of Claims:


a.To the fullest extent permitted by law, Executive hereby releases and waives
any other claims he or she may have against the Company and its owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, fixed or contingent (hereinafter called “Claims”),
which Executive now has or may hereafter have against the Releasees, or any of
them, by reason of any matter, cause, or thing whatsoever from the beginning of
time to the date hereof.  The Claims released herein include, without limiting
the generality of the foregoing, any Claims in any way arising out of, based
upon, or related to the employment or termination of employment of the Executive
by the Releasees, or any of them; fraud; breach of contract; breach of implied
covenant of good faith and fair dealing; inducement of breach; interference with
contract; wrongful or unlawful discharge or demotion; violation of public
policy; sexual or any other type of assault and battery; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, severance pay, commissions, equity, attorneys’ fees, or other
compensation of any sort; failure to accommodate disability, including
pregnancy; discrimination or harassment on the basis of pregnancy, race, color,
sex, gender, national origin, ancestry, religion, disability, handicap, medical
condition, marital status, sexual orientation or any other protected category;
any Claim under the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621 et seq.; the Older Workers Protection Benefit Act of 1990; Title VII of
the Civil Rights Act of 1964, as amended, by the Civil Rights Act of 1991, 42
U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act (“WARN”), as amended, 29 U.S.C. §
2101 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; the California WARN Act, Cal. Lab. Code §
1400 et seq.; the California





--------------------------------------------------------------------------------





False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California Corporate
Criminal Liability Act, Cal. Penal Code § 387; the California Labor Code; and
any federal, state or local laws of similar effect.


b.EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
EXECUTIVE, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
c.Executive and the Company do not intend to release Claims that Executive may
not release as a matter of law, including but not limited to (i) the Company’s
obligations to provide payments or benefits under Section 2 of the Retention
Agreement, (ii) vested benefits Executive may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (iii) indemnification pursuant to an agreement with
the Company or the Articles or Bylaws of the Company, as applicable, or
applicable law, (iv) Claims for workers’ compensation or unemployment benefits,
(v) Claims of discrimination, harassment or retaliation brought to the attention
of the Equal Employment Opportunity or California Department of Fair Employment
and Housing; provided, however, that Executive does release Executive’s right to
secure damages for any alleged discriminatory, harassing or retaliatory
treatment, (vi) any right to communicate directly with, cooperate with, or
provide information to, any federal, state or local government regulator or
(vii) any other rights that may not be waived by an employee under applicable
law. To the fullest extent permitted by law, any dispute regarding the scope of
this Release shall be determined by an arbitrator under the procedures set forth
in the Dispute Resolution section set forth in the Retention Agreement.


d.Executive represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which he or she may have against
Releasees, or any of them, and Executive agrees to indemnify and hold Releasees,
and each of them, harmless from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against Executive under this indemnity.


e.Executive further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by Executive or the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to the Company or the Releasees, or any of them, or to Executive, as
applicable.


3.Covenant Not to Sue:
a.Executive agrees that if he or she hereafter commences any suit arising out
of, based upon, or relating to any of the Claims released hereunder or in any
manner asserts against Releasees, or any





--------------------------------------------------------------------------------





of them, any of the Claims released hereunder, then Executive agrees to pay to
Releasees, and each of them, in addition to any other damages caused to
Releasees thereby, all attorneys’ fees incurred by Releasees in defending or
otherwise responding to said suit or Claim.


b.Nothing in this paragraph shall prohibit Executive from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict his or her right to file such administrative complaints. However,
Executive understands and agrees that, by entering into this Release, he or she
is releasing any and all individual Claims for relief, and that any and all
subsequent disputes between Executive and the Company shall be resolved through
arbitration as provided in the Retention Agreement.


c.Nothing in this Release shall prohibit or impair Executive or the Company from
complying with all applicable laws, nor shall this Release be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.


4.Review of Release: Executive, in consideration of the payments provided to
Executive as described in the Retention Agreement, agrees and acknowledges that
this Release constitutes a knowing and voluntary waiver and release of all
Claims Executive has or may have against the Company and/or any of the Releasees
as set forth herein, including, but not limited to, all Claims arising under the
Older Workers Benefit Protection Act and the Age Discrimination in Employment
Act. In accordance with the Older Workers Benefit Protection Act, Executive is
hereby advised as follows:


a.Executive has read the terms of this Release, and understands its terms and
effects, including the fact that Executive agreed to release and forever
discharge the Company and each of the Releasees, from any Claims released in
this Release;


b.Executive understands that, by entering into this Release, Executive does not
waive any Claims that may arise after the date of Executive’s execution of this
Release, including without limitation any rights or Claims that Executive may
have to secure enforcement of the terms and conditions of this Release or the
Retention Agreement;


c.Executive has signed this Release voluntarily and knowingly in exchange for
the consideration described in this Release, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;


d.The Company advises Executive to consult with an attorney prior to executing
this Release;


e.Executive has been given 21 days in which to review and consider this Release.
To the extent that Executive chooses to sign this Release prior to the
expiration of such period, Executive acknowledges that Executive has done so
voluntarily, had sufficient time to consider the Release, to consult with
counsel and that Executive does not desire additional time and hereby waives the
remainder of the 21-day period; and


f.Executive may revoke this Release within seven days from the date Executive
signs this Release and this Release will become effective upon the expiration of
that revocation period, and that the consideration to be provided to him or her
pursuant to Section 2 of the Retention Agreement will be provided only at the
end of that seven-day revocation period. If Executive revokes this Release
during such seven-day period, this Release will be null and void and of no force
or effect on either the Company or





--------------------------------------------------------------------------------





Executive and Executive will not be entitled to any of the payments or benefits
which are expressly conditioned upon the execution and non-revocation of this
Release. Any revocation must be in writing and sent to [name, title], via
electronic mail at [email address] on or before 5:00 p.m. Pacific time on the
seventh day after this Release is executed by Executive.


5.Other Terms of Retention Agreement Incorporated Herein: All other terms of the
Retention Agreement to the extent not inconsistent with the terms of this
Release are hereby incorporated in this Release as though fully stated herein
and apply with equal force to this Release.
Dated:


Name:
Title:
For the company
 
 
Dated:
Name: Nooshin Hussainy








